Citation Nr: 0908277	
Decision Date: 03/05/09    Archive Date: 03/12/09

DOCKET NO.  06-35 733	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, 
Massachusetts


THE ISSUE

Entitlement to service connection for left ear hearing loss.  


REPRESENTATION

Appellant represented by:	Massachusetts Department of 
Veterans Services


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

G.A. Wasik, Counsel


INTRODUCTION

The Veteran had active duty service from April 1954 to 
November 1957.  He also served in the Massachusetts Army 
National Guard.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a March 2006 rating decision by a 
Regional Office (RO) of the Department of Veterans Affairs 
(VA).  In May 2008, the Veteran testified at a hearing before 
the undersigned Veterans Law Judge.  A transcript of that 
hearing has been associated with the record on appeal.  

The issue on appeal was previously before the Board in June 
2008 when it was remanded for additional evidentiary 
development.  


FINDINGS OF FACT

1.  The veteran was exposed to hazardous noise during 
service.

2.  The veteran has been diagnosed with left ear hearing 
loss.

3.  The competent medical evidence indicates that the 
veteran's left ear hearing loss is not related to the in-
service noise exposure or to any other incident of the 
veteran's military service.


CONCLUSION OF LAW

Left ear hearing loss was not incurred in or aggravated by 
the veteran's military service, and sensorineural hearing 
loss may not be so presumed.  38 U.S.C.A. §§ 1101, 1110, 
1112, 1113, 1131 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 
3.309, 3.385 (2008).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA) and 
implementing regulations set forth certain notice and 
assistance provisions.  38 U.S.C.A. §§ 5102, 5103, 5103A, 
5107; 38 C.F.R §§ 3.102, 3.156(a), 3.159 and 3.326(a).  After 
reviewing the claims folder, the Board finds that the 
appellant has been notified of the applicable laws and 
regulations which set forth the criteria for entitlement to 
VA benefits.  Specifically, the discussions in May 2005, 
September 2005, October 2006, May 2008 and September 2008 
VCAA letters have informed the appellant of the information 
and evidence necessary to warrant entitlement to the benefit 
sought and adjudicated by this claim.  See Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).

The Board also notes that the May 2005 and September 2005 
VCAA letters notified the appellant what evidence he was 
responsible for obtaining and what evidence VA would attempt 
to obtain on his behalf.  The requirements of 38 C.F.R. § 
3.159(b)(1) have been met.  The Board finds that all notice 
required by VCAA and implementing regulations was furnished 
to the appellant and that no useful purpose would be served 
by delaying appellate review to send out additional VCAA 
notice letters.

In this case, the RO's decision came after notification of 
the Veteran's rights under the VCAA.  The VCAA notice was 
timely.  See Pelegrini v. Principi, 18 Vet. App. 112 (2004).  
Under these circumstances, the Board finds that all 
notification and development action needed to render a fair 
decision on this claim has been accomplished and that 
adjudication of the claim, without directing or accomplishing 
any additional notification and/or development action, poses 
no risk of prejudice to the appellant.  See, e.g., Bernard v. 
Brown, 4 Vet. App. 384, 394 (1993).

During the pendency of this appeal, on March 3, 2006, the 
United States Court of Appeals for Veterans Claims (Court) 
issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), which 
held that the VCAA notice requirements of 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements 
of a service connection claim.  Those five elements include: 
(1) veteran status; (2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
(4) degree of disability; and (5) effective date of the 
disability.  The Court held that upon receipt of an 
application for a service-connection claim, 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) require VA to review the 
information and the evidence presented with the claim and to 
provide the claimant with notice of what information and 
evidence not previously provided, if any, will assist in 
substantiating or is necessary to substantiate the elements 
of the claim as reasonably contemplated by the application.  
See Dingess/Hartman, supra.

In the present appeal, the Veteran was provided with notice 
of what types of information and evidence were needed to 
substantiate his claim in the May 2005 and September 2005 
letters and he was also provided with notice of the types of 
evidence necessary to establish an effective date or a 
disability evaluation for the issue on appeal in the October 
2006 and May 2008 letters.  

All the VCAA requires is that the duty to notify is 
satisfied, and that claimants are given the opportunity to 
submit information and evidence in support of their claims. 
Once this has been accomplished, all due process concerns 
have been satisfied.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); Sutton v. Brown, 9 Vet. App. 553 (1996); see also 38 
C.F.R. § 20.1102 (harmless error).

Furthermore, the Board finds that there has been compliance 
with the assistance provisions set forth in the new law and 
regulation.  The Veteran has been afforded an appropriate VA 
examination.  The requirements of 38 C.F.R. § 3.159(c)(4) 
have been met.  No additional pertinent evidence has been 
identified by the appellant as relevant to the issue on 
appeal.  Attempts were made to obtain the Veteran's National 
Guard records without success.  Furthermore, the Veteran has 
reported that his hearing loss began after his discharge from 
active duty which would be several years after his National 
Guard service.  The fact that the National Guard records have 
not been obtained is not prejudicial to the Veteran.  At the 
time of a May 2005 hearing conducted by the undersigned, the 
Veteran seemed to indicate that he underwent regular 
audiological evaluations from the time of his discharge to 
the present.  When questioned as to the existence of these 
records, the Veteran testified that records from his current 
health care provider were submitted in support of his claim 
but he did not think there was "anything there" with regard 
to records prior to the time he was treated by his current 
physician.  In September 2008, a letter was sent requesting 
that the Veteran provide releases for any health care 
provider who could supply pertinent records.  The Veteran did 
not respond to this request.  Under the circumstances of this 
particular case, no further action is necessary to assist the 
appellant.

Analysis

In February 2005, the Veteran submitted a claim of 
entitlement to service connection for left ear hearing loss.  

The Veteran testified before the undersigned in May 2008 that 
he was exposed to acoustic trauma in 1953 while serving in 
the National Guard just prior to active duty.  He reported 
that, when he served on active duty in the Air Force 
beginning in 1954, he was exposed to noise from B-52's and 
while working on the flight line.  He was not provided with 
hearing protection.  He reported that there was no evidence 
of hearing loss at the time of his discharge from active duty 
in 1957 but within one year, he lost his hearing in his left 
ear but not in the right ear.  

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. § 1131; 38 C.F.R. §§ 3.303, 3.304.  

Hearing loss disability is defined by regulation.  For the 
purposes of applying the laws administered by VA, impaired 
hearing will be considered to be a disability when the 
auditory threshold in any of the frequencies 500, 1000, 2000, 
3000, 4000 Hertz is 40 decibels or greater; or when the 
auditory thresholds for at least three of the frequencies 
500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or 
greater; or when speech recognition scores using the Maryland 
CNC Test are less than 94 percent.  38 C.F.R. § 3.385.

Organic disease of the nervous system such as sensorineural 
hearing loss will be presumed to have been incurred in or 
aggravated by service if it had become manifest to a degree 
of 10 percent or more within one year of the veteran's 
separation from service.  38 U.S.C.A. §§ 1101, 1110, 1112, 
1113, 1131; 38 C.F.R. §§ 3.307, 3.309.  This presumption is 
rebuttable by affirmative evidence to the contrary.  38 
U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 
3.309.

Further, VA regulation provides that, with chronic disease 
shown as such in service (or within an applicable presumptive 
period under section 3.307) so as to permit a finding of 
service connection, subsequent manifestations of the same 
chronic disease at any later date, however remote, are 
service connected, unless clearly attributable to 
intercurrent causes.  For the showing of chronic disease in 
service there is required a combination of manifestations 
sufficient to identify the disease entity, and sufficient 
observation to establish chronicity at the time, as 
distinguished from merely isolated findings or a diagnosis 
including the word "chronic."  When the disease identity is 
established (leprosy, tuberculosis, multiple sclerosis, 
etc.), there is no requirement of an evidentiary showing of 
continuity.  Continuity of symptomatology is required only 
where the condition noted during service (or in the 
presumptive period) is not, in fact, shown to be chronic or 
where the diagnosis of chronicity may be legitimately 
questioned.  When the fact of chronicity in service is not 
adequately supported, then a showing of continuity after 
discharge is required to support the claim.  38 C.F.R. 38 
C.F.R. § 3.303(b).

In addition, service connection may be granted for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).

The Court has held that "the threshold for normal hearing is 
from 0 to 20 dB [decibels], and higher threshold levels 
indicate some degree of hearing loss."  See Hensley v. Brown, 
5 Vet. App. 155, 157 (1993).  The Court, in Hensley, 5 Vet. 
App. 155 (1993), indicated that 38 C.F.R. § 3.385 does not 
preclude service connection for a current hearing disability 
where hearing was within normal limits on audiometric testing 
at separation from service if there is sufficient evidence to 
demonstrate a relationship between the veteran's service and 
his current disability.  The Board notes that the Court's 
directives in Hensley are consistent with 38 C.F.R. § 
3.303(d) which provides that service connection may be 
granted for any disease diagnosed after discharge, when all 
the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  38 
C.F.R.§ 3.303(d).

A claim for service connection generally requires competent 
evidence of a current disability; proof as to incurrence or 
aggravation of a disease or injury in service, as provided by 
either lay or medical evidence, as the situation dictates; 
and competent evidence as to a nexus between the in-service 
injury or disease and the current disability.  Cohen v. 
Brown, 10 Vet. App. 128, 137 (1997); Layno v. Brown, 6 Vet.  
App. 465 (1994).

The existence of a current disability is the cornerstone of a 
claim for VA disability compensation.  See Degmetich v. 
Brown, 104 F. 3d 1328 (1997) (holding that the VA's and the 
Court's interpretation of sections 1110 and 1131 of the 
statute as requiring the existence of a present disability 
for VA compensation purposes cannot be considered arbitrary 
and therefore the decision based on that interpretation must 
be affirmed); see also Gilpin v. West, 155 F.3d 1353 (Fed. 
Cir. 1998); Brammer v. Derwinski, 3 Vet. App. 223, 225 
(1992); Rabideau v. Derwinski, 2 Vet. App. 141, 144 (1992).

In determining whether service connection is warranted for a 
disability, VA is responsible for determining whether the 
evidence supports the claim or is in relative equipoise, with 
the veteran prevailing in either event, or whether a 
preponderance of the evidence is against the claim, in which 
case the claim is denied.  Gilbert v. Derwinski, 1 Vet. App.  
49 (1990).  To do so, the Board must assess the credibility 
and weight of all the evidence, including the medical 
evidence, to determine its probative value, accounting for 
evidence that it finds to be persuasive or unpersuasive, and 
providing reasons for rejecting any evidence favorable to the 
appellant.  See Masors v. Derwinski, 2 Vet. App. 181 (1992).  

The Veteran can attest to factual matters of which he had 
first-hand knowledge, e.g., experiencing pain in service, 
reporting to sick call, being placed on limited duty, and 
undergoing physical therapy.  See Washington v. Nicholson, 19 
Vet. App. 362, 368 (2005).  However, the Veteran as a lay 
person has not been shown to be capable of making medical 
conclusions, thus, his statements regarding causation are not 
competent.  Espiritu v. Derwinski, 2 Vet. App. 492, 495 
(1992).  Thus, while the Veteran is competent to report what 
comes to him through his senses, he does not have medical 
expertise.  See Layno.  Therefore, he cannot provide a 
competent opinion regarding diagnosis and causation.  

However, the Federal Circuit has held that lay evidence is 
one type of evidence that must be considered and competent 
lay evidence can be sufficient in and of itself.  The Board, 
however, retains the discretion to make credibility 
determinations and otherwise weigh the evidence submitted, 
including lay evidence.  See Buchanan v. Nicholson, 451 F.3d 
1331, 1335 (Fed. Cir. 2006).  This would include weighing the 
absence of contemporary medical evidence against lay 
statements.  

In Barr v. Nicholson, 21 Vet App 303 (2007), the Court 
indicated that varicose veins was a condition involving 
"veins that are unnaturally distended or abnormally swollen 
and tortuous."  Such symptomatology, the Court concluded, was 
observable and identifiable by lay people.  Because varicose 
veins "may be diagnosed by their unique and readily 
identifiable features, the presence of varicose veins was not 
a determination 'medical in nature' and was capable of lay 
observation."  Thus, the veteran's lay testimony regarding 
varicose vein symptomatology in service represented competent 
evidence.  

In Jandreau v. Nicholson, 492 F. 3d 1372 (Fed. Cir. 2007), 
the Federal Circuit determined that lay evidence can be 
competent and sufficient to establish a diagnosis of a 
condition when (1) a layperson is competent to identify the 
medical condition (noting that sometimes the layperson will 
be competent to identify the condition where the condition is 
simple, for example a broken leg, and sometimes not, for 
example, a form of cancer), (2) the layperson is reporting a 
contemporaneous medical diagnosis, or (3) lay testimony 
describing symptoms at the time supports a later diagnosis by 
a medical professional.  The relevance of lay evidence is not 
limited to the third situation, but extends to the first two 
as well.  Whether lay evidence is competent and sufficient in 
a particular case is a fact issue.

However, although the veteran is competent in certain 
situations to provide a diagnosis of a simple condition such 
as a broken leg or varicose veins, the veteran is not 
competent to provide evidence as to more complex medical 
questions.  See Woehlaert v. Nicholson, 21 Vet. App. 456 
(2007).

Once evidence is determined to be competent, the Board must 
determine whether such evidence is also credible.  See Layno, 
supra (distinguishing between competency ("a legal concept 
determining whether testimony may be heard and considered") 
and credibility ("a factual determination going to the 
probative value of the evidence to be made after the evidence 
has been admitted")).  See Barr. 

In this case, the Veteran is competent to testify that he has 
difficulty hearing.  However, he is not competent to report 
that he has a certain level of hearing impairment as measured 
in Hertz nor is he competent to provide an etiological nexus 
between any current hearing impairment and service as such 
assessments are not simple in nature.  See Jandreau; see also 
Woehlaert.  

There is no competent evidence of the presence of left ear 
hearing loss for VA purposes in the service treatment 
records.  At the time of the Veteran's enlistment examination 
which was conducted in April 1954, whispered voice testing 
was determined to be 15/15.  No pertinent abnormalities were 
found.  On a Report of Medical History completed by the 
Veteran at the same time, he denied having or ever having had 
ear, nose or throat trouble.  

At the time of the Veteran's separation examination which was 
conducted in November 1957, pure tone thresholds, in 
decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
20
20
15
X
0
LEFT
15
10
10
X
0

Note: prior to November 1967, audiometric test results were 
reported in standards set forth by the American Standards 
Association (ASA).  Since November 1, 1967, those standards 
have been set by the International Standards Organization 
(ISO)-American National Standards Institute (ANSI).  In order 
to facilitate data comparison, the ASA standards have been 
converted to ISO-ANSI standards.  

Whispered voice and spoken voice testing conducted at the 
time of the November 1957 separation examination was 
interpreted as being 15/15.  

On a Report of Medical History completed by the Veteran in 
November 1957, he reported that he had or had had ear, nose 
or throat trouble.  The document was annotated to indicate 
that the Veteran reported he had strep throat in 1955.  There 
was no reference to problems with the Veteran's ears.  

The service treatment records were silent as to complaints 
of, diagnosis of or treatment for problems with the Veteran's 
hearing.  

There is no competent evidence of record of the presence of 
left ear hearing loss for VA purposes dated within one year 
of the Veteran's discharge which would allow for a grant of 
service connection f on a presumptive basis.  There are no 
medical records dated within one year of the Veteran's 
discharge which have been associated with the claims file.  
At the time of the May 2008 Board hearing, the Veteran 
indicated that testing had been conducted from the time of 
his discharge but that these records could not be obtained.  
To the extent that the Veteran alleges that these records 
document the presence of hearing loss for VA purposes, it 
must be noted that the Court has held that a lay person's 
statement about what a physician told him or her, i.e., 
"hearsay medical evidence," cannot constitute the medical 
evidence, as "the connection between what a physician said 
and the layman's account of what he purportedly said, 
filtered as it was through a layman's sensibilities, is 
simply too attenuated and inherently unreliable to constitute 
'medical' evidence." See Robinette v. Brown, 8 Vet. App. 69 
(1995).  The Board finds similar reasoning is applicable to 
the Veteran's reports of what the hearing examinations 
contained.  
 
The first competent evidence of the presence of hearing loss 
is dated in the 1990's.  Private clinical records dated from 
1992 to 2005 include graphical representations of audiograms 
which seem to indicate the presence of hearing loss for VA 
purposes in the Veteran's left ear and normal hearing in the 
right ear.  It is not apparent to the Board if this testing 
was conducted in accordance with VA requirements.  Regardless 
of whether the private audiological testing was conducted 
according to VA requirements or not, none of these private 
clinical records dated between 1992 and 2005 include any 
competent evidence demonstrating that the hearing loss 
depicted in the graphs was incurred in or aggravated by the 
Veteran's active duty service.  A record dated in October 
1993 includes the annotation that the Veteran had decreased 
hearing in the left ear in his 20's and a February 1997 
record includes the annotation that the Veteran had left ear 
Meniers disease in his 20's.  Another record includes the 
annotation that the Veteran had decreased hearing in the left 
ear which was longstanding.  These annotations do not 
constitute competent evidence linking currently existing left 
ear hearing loss to the Veteran's active duty service.  The 
Court has held that a bare transcription of lay history, 
unenhanced by additional comment by the transcriber, is not 
competent medical evidence merely because the transcriber is 
a health care professional.  LeShore v. Brown, 8 Vet. App. 
406, 409 (1995).  Other than the Veteran's own self-reported 
medical history, the private clinical records dated from 1992 
to 2005 are devoid of any indication that the Veteran 
experiences left ear hearing loss for VA purposes which is 
etiologically linked to his active duty service.  

The only evidence of record which links currently existing 
left ear hearing loss to the Veteran's active duty service is 
the Veteran's own allegations and testimony.  As noted above, 
the Veteran is not competent to provide evidence as to the 
etiology of his hearing loss.  



There is competent medical evidence of record which indicates 
that the currently existing left ear hearing loss is not 
etiologically linked to the Veteran's active duty service.  
On the authorized audiological evaluation in October 2008, 
pure tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
10
15
10
5
5
LEFT
50
60
60
55
65

Speech audiometry revealed speech recognition ability of 100 
percent in the right ear and of 56 percent in the left ear.  
At the time of the examination, the Veteran reported that he 
was a canoneer for a howitzer in the National Guard prior to 
active duty and he served on a flight line during active 
duty.  The Veteran described sudden hearing loss in the left 
ear shortly after he was discharged in 1957.  He thought that 
vertigo may have accompanied the hearing loss.  The 
audiologist who conducted the testing found that, due to the 
asymmetric nature of the Veteran's hearing loss, he was 
deferring an opinion as to the etiology of the hearing loss 
to an otolaryngologist.  

In November 2008, a physician reviewed the testing conducted 
in October 2008 as well as the evidence included in the 
claims file.  The pertinent diagnosis was left ear 
sensorineural hearing loss.  The physician wrote that the 
fact that the Veteran reported sudden hearing loss after he 
left the service in 1957 and the hearing loss may have been 
accompanied by vertigo at that time suggested idiopathic 
sensorineural hearing loss.  Idiopathic hearing loss is least 
likely caused by noise exposure.  The examiner found that the 
etiology of the hearing loss was considered idiopathic with a 
suspicion of a viral etiology.  The examiner reported that 
noise exposure typically caused progressive sensorineural 
hearing loss and not sudden sensorineural hearing loss 
associated with vertigo.  Additional testing was suggested to 
determine if the hearing loss was due to a remote possibility 
of a space occupying lesion such as an acoustic neuroma.  

As there is no competent evidence of the presence of hearing 
loss during active duty or within one year of discharge and 
as there is no competent evidence of record linking the 
currently existing left ear hearing loss to the Veteran's 
active duty service on any basis, the Board finds that 
service connection is not warranted for left ear hearing loss 
on a direct or presumptive basis.  After reviewing the 
totality of the relevant evidence, the Board is compelled to 
conclude that the preponderance of such evidence is against 
entitlement to service connection for left ear hearing loss.  
It follows that there is not a state of equipoise of the 
positive evidence with the negative evidence to permit 
favorable determinations pursuant to 38 U.S.C.A. § 5107(b).


ORDER

Service connection for left ear hearing loss is denied.  



____________________________________________
ROBERT E. SULLIVAN
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


